Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 28, 2022

                                      No. 04-21-00448-CV

                  CERTAIN UNDERWRITERS AT LLOYD'S LONDON,
                                 Appellant

                                                 v.

                         IMPLICITY MANAGEMENT COMPANY,
                                     Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI16323
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        There have been multiple reporter’s records filed in this appeal by multiple court
reporters. Court reporter Maria Gallegos has filed a notification of late record, stating that the
reporter’s record has not been filed because appellant has failed to request in writing that she
prepare the reporter’s record. See TEX. R. APP. P. 34.6(b)(1) (explaining that the request to the
court reporter must designate the exhibits and the portions of the proceedings to be included in
the reporter’s record). We ORDER appellant to file written proof to this court on or before
February 7, 2022 that it has requested Gallegos to prepare the reporter’s report in compliance
with Texas Rule of Appellate Procedure 34.6 and has filed a copy of the request with the trial
court clerk. See TEX. R. APP. P. 34.6(b)(2). If appellant fails to respond within the time provided,
appellant’s brief will be due within twenty days from the date of this order. See TEX. R. APP. P.
37.3(c).


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court